Citation Nr: 0009858	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-23 672	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to waiver of a VA pension overpayment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


FINDINGS OF FACT

1.	The veteran served on active duty from December 1952 to 
July 1953.

2.	The Board has received information that the veteran died 
on September 19, 1998.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).

ORDER

The appeal is dismissed.

		
J. E. Day
	Member, Board of Veterans' Appeals

 



